Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/15/22 has been entered.  Claims 1-12 are pending examination, claims 13-26 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lister et al (US 2019/0291498; hereafter Lister) in view of Okubo et al (US 5,480,596; hereafter Okubo).
Claim 1: Lister teaches a method for simultaneous dual-sided direct imprinting of surface relief structures on a substrate (See, for example, abstract, Fig 24, [0200]), 
the method utilizing an imprinting arrangement comprising first (7a) and second (7b) rotatable cylinders, each rotatable cylinder being arranged to carry at least one mold (particular portion of relief structure thereon) having a surface relief structure (See, for example, Fig 24, [0200]), 
and the rotatable cylinders being movable (offsetable) with respect to one another and arranged to form an imprinting nip therebetween (see, for example, Fig 24, [0200]),  
the imprinting nip having an imprinting contact area (see, for example, Fig 24, [0200]), wherein the method comprises the steps of: 
a) providing to the imprinting nip a substrate (10) comprising first and second sides each having a curable medium thereon (11a and 11b respectively) (see, for example, Fig 24, [0200]);
 b) directly imprinting surface relief structures into the curable medium on both the first and second sides of the substrate by passing the substrate through the imprinting nip and engaging, in the imprinting contact area, a first mold on the first rotatable cylinder with the curable medium on the first side of the substrate and a second mold on the second rotatable cylinder with the curable medium on the second side of the substrate (see, for example, Fig 24, [0200]);
 and c) illuminating at least a part of the curable media on the first and second sides of the substrate with curing radiation (such as source of radiation 8A)  to at least partially cure the curable media on the substrate (see, for example, Fig 7,Fig 24, [0132], [0200]).
Lister does not explicitly teach wherein each rotatable cylinder comprising a resilient layer located between a cylindrical outer surface of the respective rotatable cylinder and the respective mold.  Okubo teaches a method of direct imprinting of surface relief structures on a substrate utilizing an imprinting arrangement comprising a rotatable cylinder carrying a mold (see, for example, abstract, Fig 1-3).  Okubo teaches wherein conventional monolithic imprinting cylinders generate defects such bubble inclusions and rotational irregularities (see, for example, col 2 lines 1-46).  Okubo teaches wherein incorporating an elastic /  resilient layer located between the cylindrical outer surface and the overlying patterning mold allows for elastic deformation predictably preventing bubbles from being included in a photocurable resin and reducing the rate of errors (see, for example, col 2 lines 48-60).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated incorporating an elastic /  resilient layer located between the cylindrical outer surfaces and the overlying patterning molds on the patterning cylinders of Lister as such an incorporations would predictably prevent bubbles from being included in a photocurable resin and reduce the rate of errors.
Claim 2: Lister in view of Okubo teaches the method of claim 1 above and they both further teaches prior to step a), the method further comprises the step of: d) applying curable medium to the first and/or second sides of the substrate (See, for example, Fig 24, [0200] of Lister and  Fig 1-3 of Okubo). 
Claim 4: Lister in view of Okubo teaches the method of claim 2 above and Lister further teaches wherein the curable medium is applied directly to the first and/or second sides of the substrate (see, for example, Fig 24, [0200]).
Claim 5: Lister in view of Okubo teaches the method of claim 2 above, wherein Lister teaches
step d) further comprises the step of: e) applying curable medium to at least one mold carried by the first rotatable cylinder and/or applying curable medium to at least one mold carried by the second rotatable cylinder prior to imprinting in the imprinting nip (see, for example, Fig 24, wherein immediately prior to reaching the imprinting nip (interpreted such as the point of least separation) the curable medium is applied to the surface as claimed.  Additionally / alternatively Okubo further teaches that the polymerizable resin can predictably be applied either to the substrate or directly to the mold surface prior imprinting (See, for example, Fig 1-3).  
	Claim 6: Lister in view of Okubo teaches the method of claim 1 above and Lister further teaches  , wherein the substrate comprises a continuous web and step a) comprises conveying the web to the imprinting nip (see, for example, Fig 23, alternatively Lister explicitly teaches the method could be performed batch-wise as well (see, for example, [0069])). 
	Claim 7: Lister in view of Okubo teaches the method of claim 1 above and Okubo further teaches wherein the resilient layer is formed from polymers /  elastomers  / rubbers  (See, for example, col 5 lines 40-54). 
	Claim 8: Lister in view of Okubo teaches the method of claim 1 above and Lister further teaches  wherein step c) further comprises illuminating the substrate with at least one illumination arrangement, wherein an illumination arrangement is located within the interior of one or both of the first and second rotatable cylinders and the at least one illumination arrangement is operable to illuminate at least a portion of the substrate to at least partially cure the curable medium on at least one side of the substrate (See, for example, Fig 3-7, Fig 23 and [0132-0134], [0200]). 
	Claim 9: Lister in view of Okubo teaches the method of claim 1 above and Lister further teaches step c) further comprises: f) varying an illumination region with respect to the location of the imprinting contact area. (See, for example, Fig 3-7, Fig 23 and [0132-0134], [0200] curing can occur tailorably / variably over periods prior to, during, and after imprinting). 
	Claim 10: Lister in view of Okubo teaches the method of claim 9 above and Lister further teaches wherein the illumination region is varied in step f) such that: i) the illumination overlaps at least a part of the imprinting contact area; ii) is arranged ahead of the imprinting contact area of the imprinting nip such that at least a portion of the substrate is illuminated prior to reaching the imprinting contact area of the nip; or iii) is arranged behind the imprinting contact area such that at least a portion of the substrate is illuminated after passing through the imprinting contact area. (See, for example, Fig 3-7, Fig 23 and [0132-0134], [0200] curing can occur tailorably / variably over periods prior to, during, and after imprinting). 
	Claim 11:  Lister in view of Okubo teaches the method of claim 1 above and Lister further teaches	wherein step b) further comprises: g) rotatably driving at least one rotatable cylinder (See, for example, Fig 23 and [0200]).  
	Claim 12: Lister in view of Okubo teaches the method of claim 1 above and Lister further teaches wherein the two cylinders are arranged to rotate with synchronized surface speed (see, for example, Fig 23 and [0200]; explicitly taught that the relative motion of the cylinders can be the same).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lister in view of Okubo as applied to claim 2 above, and further in view of Jiang et al (US 2018/0059477; hereafter Jiang).
Claim 3: Lister in view of Okubo teach the method of claim 2 above, wherein prior to reaching the imprinter roller the curable medium to be imprinted is applied onto the substrate (See, rejection above).  Lister further teaches wherein the mode of application is inclusive of printing or coating methods, such as via using a gravure roller,  but is silent as to all included modes, so it does not explicitly recite one of those claimed printing or coating methods (see, for example, [0029], [0123]).  Jiang teaches a method of applying a curable resin onto a metallic surface for subsequent imprinting and structuring (See, for example, Fig 15, [0181-0182] abstract).  Jiang further teaches wherein predictable mode resin application is via printing or coating such inkjet printing, slit (slot die) coating, spin coating,  gravure coating, etc (See, for example,  [0181-0182]).  As both Jiang and Lister in view of Okubo are directed to methods of applying and imprinting resinous coatings on substrates, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated application of the resin via inkjet, slot die coating, or spin coating as such methods are known and predictable in the art to provide curable resinous compositions onto supports for subsequent imprinting and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference; and further since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).

Response to Arguments
Applicant’s arguments, filed 7/15/22, with respect to the 35 USC 112 (b) rejection of claims 1-12 have been fully considered and are persuasive.  Upon reconsideration the examiner agrees that “resilient” is properly used as a descriptive term, thus the 35 USC 112 (b) rejection of claims 1-12 has been withdrawn. 
Applicant's remaining arguments directed to the 35 USC 103 rejections have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mould structure during pressing is not exactly replicated into the receiving surface in the method of Lister) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s original disclosure has not provided a special definition of imprinting, and the applicant has not provided a common definition.  As such the examiner supplies such a definition from The Britannica Dictionary; wherein imprint (v) is defined as “to create a mark by pressing against a surface”.  There is no explicit requirement in the definition that the mark is a one to one exact replication of a mold pattern.  As the method of Lister creates a mark / pattern within the surface by pressing a relief structure therein, the examiner maintains it reads on the recitation of imprinting.  
Applicant argues that the combination of Okubo with Lister would destroy the functionality of Lister because the required accuracy could not be reliably achieved as it is argued that protrusion 6 could then deform and shift under load.  The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Additionally the examiner notes that Lister actually desires protrusions 6 to deform and shift as a means to achieve its desired outcome (See, for example, [0025], [0046]).  Thus such relative movement is not a detriment, but rather in line with the method of Lister.
Applicant argues that liquid -solid contact between the resin and substrate of Lister would already result in bubble formation so the motivation to combine is lacking and there would be no expectation of success.  The examiner maintains that the point of contact between the resin layer and the mold of Lister would too involve a liquid – solid contact, thus the teaching in Okubo would still be applicable to a reduction in bubble formation at this particular liquid -solid contact portion.  The examiner further notes that the decreasing in overall errors involves not only bubble reduction but reduction in rotational irregularities (see, for example, col 2 lines 38-68).  As such the examiner maintains the combination and motivation to combine are apt. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712